I am not in accord with the opinion prepared by Mr. Justice BUTZEL.
Both parties appealed. There may be a modicum of lay idea of equity in the case, but law is involved, including equity jurisdiction and established procedure, and I am unable to concur in establishing such a precedent as affirmance herein will afford.
An antenuptial contract is a pecuniary bargain in contemplation of marriage, and usually has sordid features. Fraud and deceit may render such a contract void or accord a right of action for damages at law, but does not afford a suit in equity in case of a sale of the property so received after full knowledge of the alleged fraud.
Plaintiff discovered the fraud she now complains of when she sought to sell the property. She did not rescind the antenuptial contract, but, with full knowledge of the fraud, went ahead and sold the property and thereby remitted herself to remedy, if any, in an action at law for damages. *Page 62 
The bill did not ask a divorce from bed and board or for separate maintenance; neither does, nor could, the decree grant any such relief. The parties are living together, and the decree provides that the receiver is to manage defendant's affairs and out of defendant's property pay $150 each month for the support of both parties. The court had no power, under the bill, to appoint a receiver, and no power at the hearing to continue such an officer. If, as claimed, defendant was incompetent to manage his affairs, a guardian should have been applied for in the probate court. The procedure indulged was contrary to every principle of equity jurisprudence, void at inception and in all its stages. The bill stated no case in equity; the proofs negatived equity jurisdiction; the court had no power to appoint the receiver to administer defendant's estate or decree support of the family or enter decree for damages occasioned by defendant's fraud.
The decree should be reversed, and the bill dismissed, without costs.
CLARK, McDONALD, NORTH, and FEAD, JJ., concurred with WIEST, C.J.